DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 7-12, 14-20 and 22-25 are pending in this application.Claims 1, 3-4, 14-17, 19-20, and 22-24 are presented as currently amended claims.
Claims 2, 7-12 and 18 are previously presented claims.
Claim 25 is newly presented.
Claims 5-6, 13 and 21 are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites “and controls the self-moving device to carry out the working plan which includes working in a first portion of the working area when the illumination condition information indicates that an illumination intensity is above a first threshold during a first operation time period, and working in a second portion of the working area when the illumination condition information indicates that the illumination intensity is below a second threshold . . .”. Applicant’s specification does not appear to describe a “first portion” or “second portion” of a working area.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, 14-20 and 23  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, and 23 recite “. . . the control module of the self-moving device may again control the self-moving device to move and work . . . ” It is unclear under what conditions the self-moving device may control the self-moving device due to the use of the word “may.” Claims 2-4, 7-12, 14-20, and 24 are rejected for dependency on a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8, and 23 are rejected under 35 U.S.C. 103 as being obvious over Wei (CN 201996470 U) in view of Wung (KR 20090121063 A). Regarding the individual claims:
Regarding claim 1: Wei teaches an automatic working system, comprising:
a self-moving device, configured to move and work in a working area, wherein (Wei: ¶ 022; The microcomputer chip [3] sends a signal to the driving device [2] after arithmetic processing to drive the robot to turn and move, so that the robot can automatically bypass obstacles and continue to work);
wherein the self-moving device comprises a housing, a moving module, and a control module (Wei: ¶ 019; robot for solar wall as shown in Figure [1], includes a body [1], a driving device [2], a microcomputer chip . . . an induction device and two sets of adsorption devices [7], which are driven [by the] device [2], the microcomputer chip with the built-in control program and the remote control receiving device);
wherein the control module controls the moving module to actuate the self-moving device to move (Wei: ¶ 022; The microcomputer chip [3] sends a signal to the driving device [2] after arithmetic processing to drive the robot to turn and move, so that the robot can automatically bypass obstacles and continue to work);
wherein the self-moving device also comprises an energy consumption device, wherein the energy consumption device comprises a device that consumes energy for actuating the self-moving device to move and work; and (Wei: ¶ 019; robot for solar wall as shown in Figure [1], includes a body [1], a driving device [2], a microcomputer chip . . . an induction device and two sets of adsorption devices [7], which are driven The device [2], the microcomputer chip with the built-in control program and the remote control receiving device);
wherein the self-moving device further comprises: a photoelectric conversion unit, wherein the photoelectric conversion unit receives optical energy and converts the received optical energy into electric energy (Wei: ¶ 008; the solar wall cleaning robot further includes a photoelectric conversion component . . . installed on the upper surface of the exterior of the fuselage);
an energy storage unit, configured to store the electric energy obtained by conversion by the photoelectric conversion unit (Wei: ¶ 008; the solar wall cleaning robot further includes . . . a storage battery [where] the photoelectric conversion component, the storage battery, the sensing device, the drive The device [sic], the cleaning device, the adsorption device and the control device are electrically connected to each other);
wherein effective working electric energy that is received by the energy consumption device from the photoelectric conversion unit and that is converted by the photoelectric conversion unit is greater than or equal to energy consumed by the energy consumption device to actuate the self-moving device to move and work. (Wei: ¶ 015; this utility model . . . can effectively use solar energy, a clean and renewable energy, to reduce resource waste; [3]. When the battery power is low, it can be automatically transferred to a location with a sunlight source for charging);
a positioning module, configured to output positioning information of the self-moving device, wherein the control module receives positioning information at one or more locations of the self-moving device when the self-moving device moves in the working area  (Wei: ¶ 016; solar wall cleaning robot [starts] close to the wall surface, the adsorption device 7. the robot can be adhered and then cleaning work on the wall surface, when the working area of the robot bottom lower after cleaning, the cleaning device 4 stops working and sends a signal to the microcomputer chip 3, a micro computer chip 3 sends an instruction to the adsorption device 7, so that one set of adsorbing device is released, simultaneously driving device 2 work to drive the release of the adsorption device 7 to set the direction of movement and adsorption on the wall surface, and then another set of absorption device 7 released, moving again adsorbed on the wall surface, after the robot finishes the movement, the drive device 2 sends signal to the microcomputer chip 3, microcomputer chip (3) sends instructions to the cleaning device 4 cleaning operation again to the set position.)
receives illumination intensity information at one or more locations of the self-moving device when the self- moving device moves in the working area (Wei: ¶ 010; The sensing device includes a light sensor for sensing the intensity of light, and the light sensor is installed on the outer surface of the body);
But, Wei does not explicitly teach:
and generates an illumination map of the working area based on the received positioning information and illumination intensity information; however, Wung does teach:
and generates an illumination map of the working area based on the received positioning information and illumination intensity information (Wung: ¶¶ 023-024; the robot to which the solar cell is applied, the storage unit further stores the light quantity information for each GPS coordinates, characterized in that it further comprises an input unit for receiving the GPS coordinates and date information of the current location from the user. The light quantity information for each GPS coordinate is characterized by being a database of information on the general light quantity measured for each GPS coordinate on the basis of the year, month, and date.)
wherein the self-moving device includes a charging mode, in which the control module controls the self-moving device to move, based on the illumination map, to a location at which illumination intensity satisfies a preset level to be replenished with electric energy (Wung: ¶ 026; Extracting time-dependent maximum light quantity position information from the light information database; When switching to the standby state during the autonomous movement, referring to the extracted maximum light quantity location information for each time, moving to the maximum light quantity position corresponding to the corresponding waiting time; Characterized in that it comprises the step of performing a power charging through the photovoltaic power generation using a solar cell provided.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei with the teachings of Wung because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Wei and Wung’s base systems are similar solar powered work robots; however, Wung’s system has been improved by creating and using an illumination map. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Wung’s known improvement to Wei’s teachings using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it will reduce the amount of time required to charge.
and wherein when a voltage (Wei: ¶ 011; includes a power sensor for sensing the power of the power storage battery, and the power sensor is installed on the power storage battery.) 
of the energy storage unit is less than or equal to a first threshold voltage, the control module controls the self-moving device to stop working  (Wei: ¶ 011; includes a power sensor for sensing the power of the power storage battery, and the power sensor is installed on the power storage battery.) (Wei: ¶ 023; When the power sensor [9] detects that the power of the storage battery [6] is not enough to use, it sends a signal to the microcomputer chip [3], and the microcomputer chip [3] sends instructions to the robot's driving device [2] and the light sensor [8] to drive the robot to move to a sunny position [and stop working)
wherein when the voltage of the energy storage unit is equal to or greater than a second threshold voltage, the control module of the self-moving device may again control the self-moving device to move and work   (Wei: ¶ 011; After the storage battery [6] stores enough electric energy, the power sensor [9] transmits the detected power information to the microcomputer chip. The microcomputer chip sends out work instructions again, and the robot can start working again. The entire process is fully automated). 
and wherein the self-moving device includes a charging management unit comprises a voltage converter, the voltage converter being electrically connected between the photoelectric conversion unit and the energy storage unit, to enable the output voltage of the photoelectric conversion unit to be maintained at the maximum power point voltage (Wei: ¶ 008; the following technical means: a cleaning robot for solar wall, including a body, a driving device, a control device and a cleaning device, the driving device, control device and cleaning device are installed in the place The interior of the fuselage is characterized in that: the solar wall cleaning robot further includes a photoelectric conversion component, a storage battery, a sensing device . . . , the photoelectric conversion component, the storage battery, the sensing device, the drive The device, the cleaning device, the adsorption device and the control device are electrically connected to each other.)
Regarding claim 3, as detailed above, Wei as modified Wung teaches the invention as detailed with respect to claim 1. None of the applied prior art explicitly teaches:
the second threshold voltage is greater than or equal to the first threshold voltage; however, Wei does teach:
An autonomous work machine that uses a first threshold to determine power, then charges the battery until a second threshold, then begins work.  (Wei: ¶ 011; includes a power sensor for sensing the power of the power storage battery, and the power sensor is installed on the power storage battery.) (Wei: ¶ 023; When the power sensor [9] detects that the power of the storage battery [6] is not enough to use, it sends a signal to the microcomputer chip [3], and the microcomputer chip [3] sends instructions to the robot's driving device [2] and the light sensor [8] to drive the robot to move to a sunny position. After reaching the proper position, the solar silicon panel [5] converts the received solar energy into electric energy and sends it to the storage battery [6] for storage. After the storage battery [6] stores enough electric energy, the power sensor [9] transmits the detected power information to the microcomputer chip. The microcomputer chip sends out work instructions again, and the robot can start working again. The entire process is fully automated)
Therefore, before the effective filing date of the claimed invention it would have been obvious that “the second threshold voltage is greater than or equal to the first threshold voltage” because Wei teaches that the work machine’s battery has been charged in the time before the applying the first threshold and the second threshold. This  charging process would increase battery voltage, for the work process to resume, the second threshold must be higher than the first threshold. 
Regarding claim 8, as detailed above, Wei as modified Wung teaches the invention as detailed with respect to claim 1. Wung further teaches:
wherein the control module records a time period of receiving the positioning information and the corresponding illumination intensity information, and generates the illumination map that is based on time (Wung: ¶¶ 023-024; the robot to which the solar cell is applied, the storage unit further stores the light quantity information for each GPS coordinates, characterized in that it further comprises an input unit for receiving the GPS coordinates and date information of the current location from the user. The light quantity information for each GPS coordinate is characterized by being a database of information on the general light quantity measured for each GPS coordinate on the basis of the year, month, and date.)
Regarding claim 23, Wei teaches an automatic working system, comprising:
a self-moving device, configured to move and work in a working area, wherein (Wei: ¶ 022; The microcomputer chip [3] sends a signal to the driving device [2] after arithmetic processing to drive the robot to turn and move, so that the robot can automatically bypass obstacles and continue to work);
the self-moving device comprises a housing, a moving module, and a control module (Wei: ¶ 019; robot for solar wall as shown in Figure [1], includes a body [1], a driving device [2], a microcomputer chip . . . an induction device and two sets of adsorption devices [7], which are driven [by the] device [2], the microcomputer chip with the built-in control program and the remote control receiving device);
wherein the control module controls the moving module to actuate the self-moving device to move (Wei: ¶ 022; The microcomputer chip [3] sends a signal to the driving device [2] after arithmetic processing to drive the robot to turn and move, so that the robot can automatically bypass obstacles and continue to work)
the self-moving device comprises an energy consumption device, wherein the energy consumption device comprises a device that consumes energy for actuating the self-moving device to move and work (Wei: ¶ 019; robot for solar wall as shown in Figure [1], includes a body [1], a driving device [2], a microcomputer chip . . . an induction device and two sets of adsorption devices [7], which are driven The device [2], the microcomputer chip with the built-in control program and the remote control receiving device)
the self-moving device further comprises: a photoelectric conversion unit, wherein the photoelectric conversion unit receives optical energy and converts the received optical energy into electric energy (Wei: ¶ 008; the solar wall cleaning robot further includes a photoelectric conversion component . . . installed on the upper surface of the exterior of the fuselage)
and an energy storage unit, configured to store the electric energy obtained by conversion by the photoelectric conversion unit (Wei: ¶ 008; the solar wall cleaning robot further includes . . . a storage battery [where] the photoelectric conversion component, the storage battery, the sensing device, the drive The device [sic], the cleaning device, the adsorption device and the control device are electrically connected to each other);
wherein effective working electric energy that is received by the energy consumption device from the photoelectric conversion unit and that is converted by the photoelectric conversion unit is greater than or equal to energy consumed by the energy consumption device to actuate the self-moving device to move and work (Wei: ¶ 015; this utility model . . . can effectively use solar energy, a clean and renewable energy, to reduce resource waste; [3]. When the battery power is low, it can be automatically transferred to a location with a sunlight source for charging);
and wherein when a voltage of the energy storage unit is less than or equal to a first threshold voltage, the self-moving device stops working; and the control module adjusts a value of the first threshold voltage based on the illumination condition information of the working area (Wei: ¶ 011; includes a power sensor for sensing the power of the power storage battery, and the power sensor is installed on the power storage battery.) (Wei: ¶ 023; When the power sensor [9] detects that the power of the storage battery [6] is not enough to use, it sends a signal to the microcomputer chip [3], and the microcomputer chip [3] sends instructions to the robot's driving device [2] and the light sensor [8] to drive the robot to move to a sunny position [and stop working)
and wherein when the voltage of the energy storage unit is equal to or greater than the adjusted first threshold voltage, the control module of the self-moving device may again control the self-moving device to move and work (Wei: ¶ 011; After the storage battery [6] stores enough electric energy, the power sensor [9] transmits the detected power information to the microcomputer chip. The microcomputer chip sends out work instructions again, and the robot can start working again. The entire process is fully automated).
Claims 2, 15-16, and 25 are rejected under 35 U.S.C. 103 as being obvious over Wei (CN 201996470 U) in view of Wung (KR 20090121063 A) in view of Jong (US 20170240041 A1). Regarding the individual claims:
Regarding claim 2, as detailed above, Wei as modified Wung teaches the invention as detailed with respect to claim 1, but neither explicitly teach:
wherein an area of the photoelectric conversion unit is greater than or equal to a projected area of the housing of the self-moving device on a working plane; however, Jong teaches:
wherein an area of the photoelectric conversion unit is greater than or equal to a projected area of the housing of the self-moving device on a working plane

    PNG
    media_image1.png
    353
    525
    media_image1.png
    Greyscale

Figure 1 - Jong Photovoltaic Panel [104]
wherein an area of the photoelectric conversion unit is greater than or equal to a projected area of the housing of the self-moving device on a working plane. (Jong: Figure 001, and Jong ¶ 026; if a solar panel of rectangular shape is to be used for a particular lawnmower, the width W of solar panel, for the sake of making it as big as possible for a lawnmower to be designed, is closely related to the width of cutting path by linear relationship. In other words, the width W is usually set to a little wider than the width of cutting path in order to make the size as big as possible, and roughly it is in proportion to the width of cutting path.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jong with the teachings of Wei because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Wei and Jong’s base systems are similar solar powered working devices; however, Jong’s systems has been improved by maximizing panel size. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Jong’s known improvement to Wei using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it improves power generation.
Regarding claim 15, as detailed above, Wei as modified Wung teaches the invention as detailed with respect to claim 1. Wei further teaches:
when a voltage of the energy storage unit is less than or equal to a first threshold voltage (Wei: ¶ 023; When the power sensor [9] detects that the power of the storage battery [6] is not enough to use, it sends a signal to the microcomputer chip [3], and the microcomputer chip [3] sends instructions to the robot's driving device [2] and the light sensor [8] to drive the robot to move to a sunny position. After reaching the proper position, the solar silicon panel [5] converts the received solar energy into electric energy and sends it to the storage battery [6] for storage. After the storage battery [6] stores enough electric energy, the power sensor [9] transmits the detected power information to the microcomputer chip. The microcomputer chip sends out work instructions again, and the robot can start working again).
However, none of the prior art explicitly teaches:
and the control module adjusts a value of the first threshold voltage based on the illumination condition information of the working area and wherein when the voltage of the energy storage unit is equal to or greater than the adjusted first threshold voltage, the control module of the self-moving device may again control the self-moving device to move and work; however, Jong teaches:
A self working machine with solar panels and a battery that considers both the solar intensity and the battery power when determining the appropriateness of continuing the work process, and in which the solar panel output is tied to the battery (Jong: ¶ 032-033; Start operation in standby mode when solar panel provides a power level exceed a predetermined threshold 4) In standby mode, mowing operation continues if battery's power level is sufficient for the operation) (Jong: ¶ 035; central controller is programmed to initiate the mowing operation when the solar power exceed the power it needs to operate and to stop the operation when solar power is weak and battery level is low.) (Jong: ¶ 029; In standby mode, mowing operation continues if battery's power level is sufficient for the operation or when sun power is above threshold [and c]harging to the battery is allowed whenever solar panel delivers power to do so.) (Jong: Fig. 3; [illustrates the circuit connection from the solar panel to battery which indicates the incoming solar power would modify battery voltage])

    PNG
    media_image2.png
    320
    281
    media_image2.png
    Greyscale

Therefore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art that Jong taught the claimed limitation because Jong is adjusting the threshold of the battery by the additional input of the solar panels to test if either will allow the work to continue. 
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jong with the teachings of Wei because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Wei and Jong’s base systems are similar solar powered working devices; however, Jong’s systems has been improved by adjusting voltage threshold based on the illumination conditions. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Jong’s known improvement to Wei using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would help protect the battery.
Regarding claim 16, as detailed above, Wei as modified by Wung as modified by Jong as teaches the invention as detailed with respect to claim 15. Wung further teaches:
wherein the self-moving device comprises a storage unit, configured to store a season model parameter, and the season model parameter comprises illumination condition information of different regions and different time periods; and the control module receives a geographic location and date information, and obtains the season model parameter based on the received geographic location and date information, so as to determine illumination condition information of the working area in a current time period (Wung: ¶ 059; robot 1 according to the present invention having the above-described configuration may further store light quantity information for each GPS coordinate through the storage unit 40. Here, the light quantity information for each GPS coordinate is information obtained by databaseting the information of the general light quantity measured for each GPS coordinate based on the year, month, and date, which may be stored in the storage 40 at the time of production or at the time of shipment.)
Regarding claim 25, Wei teaches an automatic working system, comprising:
a self-moving device, moving and working in a working area, wherein the self-moving device comprises: (Wei: ¶ 022; The microcomputer chip [3] sends a signal to the driving device [2] after arithmetic processing to drive the robot to turn and move, so that the robot can automatically bypass obstacles and continue to work);
a housing, a moving module, and a control module, (Wei: ¶ 019; robot for solar wall as shown in Figure [1], includes a body [1], a driving device [2], a microcomputer chip . . . an induction device and two sets of adsorption devices [7], which are driven [by the] device [2], the microcomputer chip with the built-in control program and the remote control receiving device);
wherein the control module controls the moving module to drive the movement from the mobile device (Wei: ¶ 022; The microcomputer chip [3] sends a signal to the driving device [2] after arithmetic processing to drive the robot to turn and move, so that the robot can automatically bypass obstacles and continue to work);
wherein the self-moving device further comprises: an energy consumption device including a device for consuming energy for moving and working from the mobile device (Wei: ¶ 019; robot for solar wall as shown in Figure [1], includes a body [1], a driving device [2], a microcomputer chip . . . an induction device and two sets of adsorption devices [7], which are driven The device [2], the microcomputer chip with the built-in control program and the remote control receiving device);
a photoelectric conversion unit, wherein the photoelectric conversion unit receives optical energy and converts the received optical energy into electric energy (Wei: ¶ 008; the solar wall cleaning robot further includes a photoelectric conversion component . . . installed on the upper surface of the exterior of the fuselage);
and an energy storage unit, configured to store the electric energy obtained by conversion by the photoelectric conversion unit, (Wei: ¶ 008; the solar wall cleaning robot further includes . . . a storage battery [where] the photoelectric conversion component, the storage battery, the sensing device, the drive The device [sic], the cleaning device, the adsorption device and the control device are electrically connected to each other);
wherein effective working electric energy that is received by the energy consumption device from the photoelectric conversion unit - 10 -Application No.: 16/278,495Docket No.: 15261503.018013.US20 is greater than or equal to energy consumed by the energy consumption device to actuate the self-moving device to move and work (Wei: ¶ 015; this utility model . . . can effectively use solar energy, a clean and renewable energy, to reduce resource waste; [3]. When the battery power is low, it can be automatically transferred to a location with a sunlight source for charging);
wherein the control module: receives illumination condition information of the working area (Wei: ¶ 010; The sensing device includes a light sensor for sensing the intensity of light, and the light sensor is installed on the outer surface of the body);
But, Wei does not explicitly teach:
formulates or adjusts a working plan of the self-moving device based on the illumination condition information of the working area ; however, Wung does teach:
formulates or adjusts a working plan of the self-moving device based on the illumination condition information of the working area(Wung: ¶ 026; Extracting time-dependent maximum light quantity position information from the light information database; When switching to the standby state during the autonomous movement, referring to the extracted maximum light quantity location information for each time, moving to the maximum light quantity position corresponding to the corresponding waiting time; Characterized in that it comprises the step of performing a power charging through the photovoltaic power generation using a solar cell provided.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei with the teachings of Wung because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Wei and Wung’s base systems are similar solar powered work robots; however, Wung’s system has been improved by creating and using an illumination map. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Wung’s known improvement to Wei’s teachings using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it will reduce the amount of time required to charge.
Wei further teaches:
and controls the execution of the self-moving device, wherein the formulating or adjusting the working plan of the mobile device is based on a relationship between the illumination intensity corresponding to the illumination condition information and a preset illumination intensity threshold (Wei: ¶ 015; this utility model . . . can effectively use solar energy, a clean and renewable energy, to reduce resource waste; [3]. When the battery power is low, it can be automatically transferred to a location with a sunlight source for charging);
Neither Wei nor Wung explicitly teaches:
the working plan comprising causing a self-mobile device to enter an operational mode, the control module controlling movement and operation from the self-moving device, wherein when the illumination intensity corresponding to the illumination condition information is less than or equal to the first illumination intensity threshold; however Jung does teach:
the working plan comprising causing a self-mobile device to enter an operational mode, the control module controlling movement and operation from the self-moving device, wherein when the illumination intensity corresponding to the illumination condition information is less than or equal to the first illumination intensity threshold (Jong: ¶ 032-033; Start operation in standby mode when solar panel provides a power level exceed a predetermined threshold 4) In standby mode, mowing operation continues if battery's power level is sufficient for the operation) (Jong: ¶ 035; central controller is programmed to initiate the mowing operation when the solar power exceed the power it needs to operate and to stop the operation when solar power is weak and battery level is low.) (Jong: ¶ 029; In standby mode, mowing operation continues if battery's power level is sufficient for the operation or when sun power is above threshold [and c]harging to the battery is allowed whenever solar panel delivers power to do so.) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Jong with the teachings of Wei because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Wei and Jong’s base systems are similar solar powered working devices; however, Jong’s systems has been improved by adjusting work flow based on the illumination conditions. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Jong’s known improvement to Wei using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would help improve battery life.
Wei further teaches:
and a voltage of the energy storage unit is greater than the first threshold voltage the device enters the working mode (Wei: ¶ 011; includes a power sensor for sensing the power of the power storage battery, and the power sensor is installed on the power storage battery.) (Wei: ¶ 023; When the power sensor [9] detects that the power of the storage battery [6] is not enough to use, it sends a signal to the microcomputer chip [3], and the microcomputer chip [3] sends instructions to the robot's driving device [2] and the light sensor [8] to drive the robot to move to a sunny position [and stop working)
or when the illumination intensity corresponding to the illumination condition information is greater than the first illumination intensity threshold and the voltage of the energy storage unit is greater than or equal to the second threshold voltage the device enters the working mode(Wei: ¶ 011; After the storage battery [6] stores enough electric energy, the power sensor [9] transmits the detected power information to the microcomputer chip. The microcomputer chip sends out work instructions again, and the robot can start working again. The entire process is fully automated)
None of the applied prior art explicitly teaches:
 the second threshold voltage being greater than the first threshold
the second threshold voltage is greater than or equal to the first threshold voltage; however, Wei does teach:
An autonomous work machine that uses a first threshold to determine power, then charges the battery until a second threshold, then begins work.  (Wei: ¶ 011; includes a power sensor for sensing the power of the power storage battery, and the power sensor is installed on the power storage battery.) (Wei: ¶ 023; When the power sensor [9] detects that the power of the storage battery [6] is not enough to use, it sends a signal to the microcomputer chip [3], and the microcomputer chip [3] sends instructions to the robot's driving device [2] and the light sensor [8] to drive the robot to move to a sunny position. After reaching the proper position, the solar silicon panel [5] converts the received solar energy into electric energy and sends it to the storage battery [6] for storage. After the storage battery [6] stores enough electric energy, the power sensor [9] transmits the detected power information to the microcomputer chip. The microcomputer chip sends out work instructions again, and the robot can start working again. The entire process is fully automated)
Therefore, before the effective filing date of the claimed invention it would have been obvious that “the second threshold voltage is greater than or equal to the first threshold voltage” because Wei teaches that the work machine’s battery has been charged in the time before the applying the first threshold and the second threshold. This  charging process would increase battery voltage, for the work process to resume, the second threshold must be higher than the first threshold.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Wung in view of Frey et al. (US 5708348 A) (hereinafter Frey).
Regarding claim 4, as detailed above, Wei as modified by Wung teaches the invention as detailed with respect to claim 3. However, none of Wei or Wung explicitly teach:
wherein the photoelectric conversion unit has a maximum power point voltage, and the maximum power point voltage is an output voltage of the photoelectric conversion unit when a conversion power of the photoelectric conversion unit reaches a maximum wherein a ratio of a difference between the first threshold voltage and the maximum power point voltage to the maximum power point voltage is not greater than 0.2 (Frey: Clm. 006, lns. 57-61; with a 12-volt battery having an ideal standby voltage of 13.6 volts at 80 degrees F (FIG. 4), the upper threshold voltage is 13.8 volts and the lower threshold voltage is 13.4 volts.)
and wherein a ratio of a difference between the second threshold voltage and the maximum power point voltage to the maximum power point voltage is not greater than 0.2  (Frey: Clm. 8, ln. 58 – Clm. 9, ln 7; If the battery voltage (FIG. 6) exceeds the upper threshold, that is, exceeds 13.8 volts in the example under discussion, or in other words exceeds the ideal standby voltage plus 0.2 volts, the voltage at tap 180 of the primary sensing resistor 176 will exceed the reference voltage of 4 volts by an amount sufficient to cause the transistor 220 to turn off in the manner described above [thus stopping charging at first reference threshold] On the other hand, if the battery voltage drops below its ideal voltage minus 0.2 volts, or below [1]3.4 [SIC] volts in the present example . . . and cause the transistor 220 to stay on thereby allowing current to flow continuously into the battery.)
Claims 7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Wung in view of Ferrer (US 20150207327 A1). As regards the individual claims:
Regarding claim 7, as detailed above, Wei as modified by Wung teaches the invention as detailed with respect to claim 1. However, neither explicitly teach:
wherein the control module further receives attitude information at one or more locations of the self-moving device when the self-moving device moves in the working area and the illumination map records the attitude information; however, Ferrer teaches:
wherein the control module further receives attitude information at one or more locations of the self-moving device when the self-moving device moves in the working area and the illumination map records the attitude information (Ferrer: ¶ 033; computing device [300] executes for each geographical point [104], computing device [300] calculates [712] solar parameters including an azimuth, a declination, an hour angle, and a solar time.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modified teachings of Wei as with the further teachings of Ferrer because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Wei teaches the element of solar charging working machine and Ferrer teaches a method of predicting solar power availability. Further, the combination of these elements results in the predictable benefit of predicting electrical energy production from a photovoltaic system (Ferrer: ¶ 006) which would facilitate battery selection and optimization for the working device.
Regarding claim 9, as detailed above, Wei as modified Wung teaches the invention as detailed with respect to claim 1. However, neither explicitly teach:
wherein the control module estimates an illumination intensity level at one or more locations of the working area based on the received illumination intensity information; however, Ferrer teaches:
wherein the control module estimates an illumination intensity level at one or more locations of the working area based on the received illumination intensity information (Ferrer: ¶ 033; While a certain set of solar parameters may indicate that a first amount of solar irradiance [106] will be received at geographical point [104], when computing device [300] applies weather and atmosphere attenuation model [416], the amount of solar irradiance [106], may be reduced to a second amount, for example, due to clouds located at or above geographical point [104].) 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modified teachings of Wei as with the further teachings of Ferrer because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Wei teaches the element of solar charging working machine and Ferrer teaches a method of predicting solar power availability. Further, the combination of these elements results in the predictable benefit of predicting electrical energy production from a photovoltaic system (Ferrer: ¶ 006) which would facilitate battery selection and optimization for the working device.
Regarding claim 10, as detailed above, Wei as modified Wung as further modified as modified by Ferrer teaches the invention as detailed with respect to claim 9. Wei further teaches:
wherein when determining that a voltage of the energy storage unit is less than or equal to a first threshold voltage, the control module controls the self-moving device to enter the charging mode (Wei: ¶ 023; When the power sensor [9] detects that the power of the storage battery [6] is not enough to use, it sends a signal to the microcomputer chip [3], and the microcomputer chip [3] sends instructions to the robot's driving device [2] and the light sensor [8] to drive the robot to move to a sunny position. After reaching the proper position, the solar silicon panel [5] converts the received solar energy into electric energy and sends it to the storage battery [6] for storage. After the storage battery [6] stores enough electric energy, the power sensor [9] transmits the detected power information to the microcomputer chip. The microcomputer chip sends out work instructions again, and the robot can start working again. The entire process is fully automated.)
Regarding claim 12, as detailed above, Wei as modified Wung teaches the invention as detailed with respect to claim 1. Wei further teaches:
wherein the self-moving device comprises a charging mode, and in the charging mode, the control module controls the self-moving device to change, at a location, an angle at which the photoelectric conversion unit receives optical energy (Wei: ¶ 023; When the power sensor [9] detects that the power of the storage battery [6] is not enough to use, it sends a signal to the microcomputer chip [3], and the microcomputer chip [3] sends instructions to the robot's driving device [2] and the light sensor 8 to drive the robot to move to a sunny position. After reaching the proper position, the solar silicon panel [5] converts the received solar energy into electric energy and sends it to the storage battery [6] for storage. After the storage battery [6] stores enough electric energy, the power sensor [9] transmits the detected power information to the microcomputer chip. The microcomputer chip sends out work instructions again, and the robot can start working again. The entire process is fully automated).
However, neither Wei nor Wung explicitly teach:
the control module determines an optimal angle of the photoelectric conversion unit for receiving optical energy, and controls a receiving angle of the photoelectric conversion unit to be at least temporarily maintained at the optimal angle. However, Ferrer teaches:
and the control module determines an optimal angle of the photoelectric conversion unit for receiving optical energy, and controls a receiving angle of the photoelectric conversion unit to be at least temporarily maintained at the optimal angle (Ferrer: ¶ 033; computing device [300] executes for each geographical point [104], computing device [300] calculates [712] solar parameters including an azimuth, a declination, an hour angle, and a solar time.).
Wei teaches that when the self moving device requires charging, it should seek a sunny position because a sunny position will produce the maximum photoelectric power for charging. Wei’s selection of a sunny position includes considering resting angle, as the photoelectric power measured by the disclosed sensor, in a parked position, is based, in part, upon the angle of the ground selected for parking. Ferrer’s further teaching expounds the details in optimizing maximum power based on azimuth, a declination, an hour angle – all the components of determining an optimal angle of the photoelectric conversion unit for receiving optical energy. Therefore the combined teachings made obvious before the effective filling date of the claimed invention, to one of ordinary skill, that wherein the self-moving device comprises a charging mode, and in the charging mode, the control module controls the self-moving device to change, at a location, an angle at which the photoelectric conversion unit receives optical energy the control module determines an optimal angle of the photoelectric conversion unit for receiving optical energy, and controls a receiving angle of the photoelectric conversion unit to be at least temporarily maintained at the optimal angle.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modified teachings of Wei as with the further teachings of Ferrer because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Wei teaches the element of solar charging working machine and Ferrer teaches a method of maximizing solar power by considering an optimal angle. Further, the combination of these elements results in the predictable benefit of maximizing electrical energy production from a photovoltaic system (Ferrer: ¶ 006) which would facilitate battery selection and optimization for the working device.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Wung in view of Ferrer in view of Stout et al. (US 9026302 B2) (hereinafter Stout).
Regarding claim 11, as detailed above, Wei as modified Wung as modified by Ferrer teaches the invention as detailed with respect to claim 10, Ferrer further teaches:
wherein when the self-moving device moves, the control module estimates a distance between a current location of the self-moving device and a location at which illumination intensity satisfies the preset level (Ferrer: ¶ 027; predicting amounts of solar irradiance [106] received at geographical points [104] over a predetermined time period . . . executing computer program [424], generates time series simulation [426] (e.g., an animation), which includes a plurality of intensity maps).
However, previously applied prior art does not explicitly teach:
adjusts a value of the first threshold voltage based on the distance, wherein the value of the first threshold voltage increases as the distance increases; however, Stout does teach:
adjusts a value of the first threshold voltage based on the distance, wherein the value of the first threshold voltage increases as the distance increases (Stout: column 015; Various criteria, including the geometric length of the path and the resources consumed during the route (in terms of time, computational resources, and power, for example), can be used to select a desired path, and thus whether to proceed north in state [522] or south in [526].)
Ferrer ‘s teaching of a plurality of intensity maps when combined with Stout‘s teaching of considering path geometric length relative to power consumed, when it is known in the art that power availability is related to threshold voltage, would have made it obvious to one of ordinary skill in the art, before the effective filling date, to estimate a distance between a current location of the self-moving device and a location at which illumination intensity satisfies the preset level, and adjust a value of the first threshold voltage based on the distance, wherein the value of the first threshold voltage increases as the distance increases because both are simply planning based on available power.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modified teachings of Wei with the teachings of Stout because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Wei and Stout’s base systems are similar work machines; however, Stout’s system has been improved by considering the required power consumption during certain maneuvers. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Stout’s known improvement to Wei’s teachings using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would improve route selection by maximizes the limited power generated by the solar panel.
Regarding claim 14, as detailed above, Wei as modified by Wung teaches the invention as detailed with respect to claim 1. However, Wei as modified by Wung does not explicitly teach:
wherein the self-moving device comprises a communications module, configured to obtain weather information through the Internet; and the illumination condition information of the working area comprises the weather information. However, Ferrer teaches:
wherein the self-moving device comprises a communications module, configured to obtain weather information through the Internet; and the illumination condition information of the working area comprises the weather information (Ferrer: ¶ 033; when computing device [300] applies weather and atmosphere attenuation model [416], the amount of solar irradiance [106], may be reduced to a second amount, for example, due to clouds located at or above geographical point).
Wei further teaches:
and the control module formulates or adjusts the working plan based on the weather information (Wei: ¶ 015; When the battery power is low, it can be automatically transferred to a location with a sunlight source for charging) 
And Ferrer further teaches:
or a clock module, configured to output a current moment; and the illumination condition information of the working area comprises time period information in one day, and the control module formulates or adjusts the working plan based on time period information of the current moment (Ferrer: ¶ 025; computing device [300] calculates solar parameters including an azimuth, a declination, an hour angle, and a solar time. Additionally, computing device [300] combines the solar parameters with weather and atmosphere attenuation model [416] to determine an amount of solar irradiance [106] received at each geographical point)
And Wei further teaches:
or an illumination sensor, configured to output illumination intensity information currently received by the self-moving device  (Wei: ¶ 010; The sensing device includes a light sensor for sensing the intensity of light, and the light sensor is installed on the outer surface of the body);
and the illumination condition information of the working area comprises the current illumination intensity information (Wei: ¶ 015; When the battery power is low, it can be automatically transferred to a location with a sunlight source for charging) 
However, none of the applied prior art explicitly teaches:
the control module formulates or adjusts the working plan based on the current illumination intensity information; however, Stout does teach:
the control module formulates or adjusts the working plan based on the current illumination intensity information (Stout: column 015; Various criteria, including the geometric length of the path and the resources consumed during the route (in terms of time, computational resources, and power, for example), can be used to select a desired path, and thus whether to proceed north in state [522] or south in [526].)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modified teachings of Wei with the teachings of Stout because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Wei and Stout’s base systems are similar work machines; however, Stout’s system has been improved by considering the required power consumption during certain maneuvers. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Stout’s known improvement to Wei’s teachings using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would improve route selection by maximizes the limited power generated by the solar panel.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Wung in view of Stout (US 9026302 B2). Regarding the individual claims:
Regarding claim 17, as detailed above, Wei as modified by Wung teaches the invention as detailed with respect to claim 1. However, neither explicitly teach:
 wherein the self-moving device comprises a storage unit configured to store a preset path mode, and the control module controls the self-moving device to move in the preset path mode. However, Stout does teach:
wherein the self-moving device comprises a storage unit (Stout: column 005; a map need not be a visible map, but may be defined via data stored in computer readable memory. As is elaborated on, a map may correspond to an actual surface with different degrees of precisions and/or accuracy.) 
configured to store a preset path mode, and the control module controls the self-moving device to move in the preset path mode (Stout: column 016; a mobile device may chart a path corresponding to a circle, square, or other geometric shape that spirals outward from an origin point. Also, for any navigation method with an underlying path tactic (e.g., ranks or the spirals of a spiral shape, a mobile device may follow that path in a variety of fashions)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modified teachings of Wei with the teachings of Stout because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Wei and Stout’s base systems are similar work machines; however, Stout’s system has been improved with a preset path mode. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Stout’s known improvement to Wei’s teachings using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would ease use.
Regarding claim 18, as detailed above, Wei as modified by Wung as modified by Stout teaches the invention as detailed with respect to claim 17. Stout further teaches:
wherein a ratio of an area of a preset working area to an area of an area through which the self-moving device passes to complete coverage of the working area is referred as an effective coverage ratio of the self-moving device in the preset path mode (Stout: column [013], and figure 006; The ranks [630] are parallel to each other and, in the illustrated embodiment, evenly spaced with rank spacing [650].) 
and the effective coverage ratio of the self-moving device in the preset path mode is greater than or equal to 0.6 (Stout: column 014; a smaller rank spacing may result in coverage requiring more time and/or more computational resources. Rank spacing may also be relative to one or more mobile device dimensions, such as 0.25, 0.5, 1.0, 1.25, 1.5, or 2.0 times a dimension.)
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Wung in further view of Butcher et al. (US 20160047387 A1) (hereinafter Butcher). As regards the individual claims:
Regarding claim 19, as detailed above, Wei as modified by Wung teaches the invention as detailed with respect to claim 1. However, neither Wei nor Wung explicitly teach:
wherein the self-moving device comprises a temperature control device, configured to reduce a temperature of a periphery of the energy storage unit. However, Butcher teaches:
wherein the self-moving device comprises a temperature control device, configured to reduce a temperature of a periphery of the energy storage unit (Butcher: ¶ 017; the solar-powered air cooling systems described are designed to keep the affected enclosure at or below ambient temperature using a system that includes photovoltaic solar cells arranged into panels, a regulator, power storage batteries, a series of strategically mounted and angled fans . . . the cooling unit removes a volume of air from an enclosure at a rate faster than that volume of air can be heated by the sun and by heat-soaked materials adjacent to and within the enclosure. By constantly removing the air in the enclosure and having such air being replaced by ambient temperature air from outside of the enclosure, the enclosure will be maintained at or below the ambient temperature).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wei with the teachings of Butcher based on a motivation to overcome the damaging effects of the sun, including the effect of the sun heating not only the air inside the enclosure but also the effects of the heated air heat-soaking materials in the enclosure (Butcher: ¶ 021).
Regarding claim 20, as detailed above, Wei as modified Wung as modified by Botcher teaches the invention as detailed with respect to claim 19. Butcher further teaches:
wherein the temperature control device comprises a container, configured to hold a cooling solvent and disposed in the periphery of the energy storage unit, to absorb heat of the energy storage unit; a fan, configured to form an airflow flowing from the energy storage unit to the outside of the housing (Butcher: ¶ 017; the solar-powered air cooling systems described are designed to keep the affected enclosure at or below ambient temperature using a system that includes photovoltaic solar cells arranged into panels, a regulator, power storage batteries, a series of strategically mounted and angled fans . . . the cooling unit removes a volume of air from an enclosure at a rate faster than that volume of air can be heated by the sun and by heat-soaked materials adjacent to and within the enclosure. By constantly removing the air in the enclosure and having such air being replaced by ambient temperature air from outside of the enclosure, the enclosure will be maintained at or below the ambient temperature).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Wung in further view of You (CN 204811001 U). As regards the claim:
Regarding claim 24, as detailed above, Wei as modified Wung teaches the invention as detailed with respect to claim 1. Wei further teaches:
wherein the self-moving device further comprises a charging panel, disposed on the housing; for mounting the photoelectric conversion unit,
But neither Wei nor Wung explicitly teach:
wherein when in the charging mode, the charging panel is in an unfolded state, and wherein when it is detected that the automatic mower is about to collide with an obstacle, the charging panel is in a closed state; however, You does teach:
wherein when in the charging mode, the charging panel is in an unfolded state, and wherein when it is detected that the automatic mower is about to collide with an obstacle, the charging panel is in a closed state (You: ¶ 009; The solar energy of the utility model The board can be folded to close the house, and the solar panel can be contracted when not in use, thereby reducing the occupied space)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the modified teachings of Wei with the teachings of You because the use of a known technique to improve similar systems in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Wei and You’s base systems are similar mowing machines; however, You’s system has been improved by allowing the solar panel to fold. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied You’s known improvement to Wei’s teachings using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would reduce required storage space.
Response to Arguments
Applicant's remarks filed September 6, 2022 have been fully considered but are not persuasive.
Applicant argues that neither Wei or Wung teach or suggest:

wherein when a voltage of the energy storage unit is less than or equal to a first threshold voltage, the control module controls the self-moving device to stop working, wherein when the voltage of the energy storage unit is equal to or greater than a second threshold voltage, the control module of the self-moving device may again control the self-moving device to move and work, and wherein the self-moving device includes a charging management unit comprises a voltage converter, the voltage converter being electrically connected between the photoelectric conversion unit and the energy storage unit, to enable the output voltage of the photoelectric conversion unit to be maintained at the maximum power point voltage.
because “Jong never teaches stopping work and then starting work based on another threshold. Jong only teaches a threshold above which standby mode can start and mowing operation can continue” and that the combination of “Wei and Jong would fail to teach or suggest.” Applicant also remarks that that the cited portion of Wei was not found by Applicant. Examiner respectfully disagrees and points to “Foreign Reference” added to the USPTO file on May 4, 2021, entitled “DESCRIPTION CN201996470U,” page 4, paragraph 23, which recites: 
When the power sensor 9 detects that the power of the battery 6 is insufficient, it sends a signal to the microcomputer chip 3, and the microcomputer chip 3 sends an instruction to the driving device 2 and the light sensor 8 of the robot to drive the robot to move to a sunny position. After reaching the appropriate position, the solar silicon panel 5 converts the received solar energy into electrical energy and transmits it to the storage battery 6 for storage. After the storage battery 6 stores enough electrical energy, the power sensor 9 transmits the detected power information to the microcomputer chip. , the microcomputer chip sends out work instructions again, and the robot can start working again.
Here Wei is teaching that when the working machine “sensor 9 detects that the power of the battery 6 is insufficient, it . . . sends an instruction to the driving device . . .to drive the robot to move to a sunny position.” This constitutes a first threshold. This threshold is sufficiently low that the work must cease so that charging can proceed in a location with higher sunlight levels. Wei further teaches that “[a]fter the storage battery 6 stores enough electrical energy, the power sensor 9 transmits the detected power information to the microcomputer chip. , the microcomputer chip sends out work instructions again, and the robot can start working again.” Thus, Wei in combination with Wung does teach “wherein when a voltage of the energy storage unit is less than or equal to a first threshold voltage, the control module controls the self-moving device to stop working, wherein when the voltage of the energy storage unit is equal to or greater than a second threshold voltage, the control module of the self-moving device may again control the self-moving device to move and work.
Wei’s further teaching of “a cleaning robot for solar wall, including a body, a driving device, a control device and a cleaning device, the driving device, control device and cleaning device are installed in the place The interior of the fuselage is characterized in that: the solar wall cleaning robot further includes a photoelectric conversion component, a storage battery, a sensing device . . . , the photoelectric conversion component, the storage battery, the sensing device, the drive The device, the cleaning device, the adsorption device and the control device are electrically connected to each other” teaches or would suggest to a person of ordinary skill in the art “and wherein the self-moving device includes a charging management unit comprises a voltage converter, the voltage converter being electrically connected between the photoelectric conversion unit and the energy storage unit, to enable the output voltage of the photoelectric conversion unit to be maintained at the maximum power point voltage.” Consequently and respectively, Applicant’s arguments are not persuasive.
If Applicant is further unable to review cited prior art Wei (CN 201996470 U), if helpful, they can contact Examiner to provide an additional copy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Markusson (US 20150366137 A1) which discloses a robotic work tool robot that is identifying its battery is low and navigating back to a charging station.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 


/MACEEH ANWARI/Primary Examiner, Art Unit 3663